Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  In line 12,  “therebetween.” is recited where it appears applicant intended “therebetween[[.]];” 
instead.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  In lines 2 and 5, “yieldable” is recited where it appears applicant intended “yieldably.”  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  In line 5, “; and” is recited where it appears applicant intended “[[;]] and” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 15-22 and 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 2, 4 and 5 recite the limitation "the filterwell feed pipe" in the claims.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, claim 1 will be considered to recite in line 6 “…engagement with a filterwell feed pipe located….”
Claim 15 is considered vague and indefinite because it recites “a hot tub filterwell” in line 3. It is unclear if this refers to the hot tub filterwell recited in the preamble of claim 15 or a different hot tub filterwell. For examination purposes, the claim will be considered to recite “[[a]]the hot tub filterwell” in line 3.
Claims 16-22 are rejected as depending from a rejected base claim. 
Claims 26 and 27 are considered vague and indefinite because the claims depend from a claim which is a method claim. For examination purposes, the claims will be considered to recite, “The filterwell cartridge holder of claim [[21]]23.”

Allowable Subject Matter
Claims 1, 3, 6-13, 23-25, 28 and 29 are allowed.
Claim 14 would be allowed upon applicant amending the claim to overcome the objection made above.
Claims 2, 4-5, 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 15-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
  	Per claim 1, while it is known in the art to provide a cartridge holder mountable with the cartridge holder comprising: a housing including a dispensing cartridge compartment located thereon; a top end of said housing; and a feed pipe connector on an opposite end of said housing where the feed pipe connector can be brought into or out of engagement with a feed pipe (see, for example, US 6,680,026) in the examiner’s opinion the prior art fails to teach or render obvious the holder being a filterwell holder mountable with a hotub filterwell, and the feed pipe being a filterwell feed pipe and located in the hot tub filterwell. 
    	Per claim 14, while it is known in the art to provide a filterwell cartridge holder comprising a housing (see, for example, US 7,147,770 to King); in the examiner’s opinion the prior art fails to teach or render obvious the holder further having:
a set of arcuate end extensions extending over 180 degrees for being brought into forced engagement with a feed pipe through radial separation of the set of arcuate end extensions and brought into clamping engagement with the feed pipe through a resiliency of the set of arcuate end extensions;

a second set of lateral extensions each having a flat base for supporting a flared base of a further dispensing cartridge therein with each of the second set of lateral extension mateable with the flared base of the further dispensing cartridge located therebetween[[.]]; 
a one end of the dispenser holder for lifting the filterwell cartridge holder out of engagement with a filterwell feed pipe or forcing the filterwell cartridge holder into engagement with the filterwell pipe; and 
an extension extending from said filterwell cartridge holder with said extension insertable between adjacent pleats of a water filter cartridge to assist in maintaining a fixed orientation of the filterwell cartridge holder with respect to the water filter cartridge during operation of the water filter cartridge but not so far between the adjacent pleats so as to prevent rotation of the water filter cartridge with respect to the filterwell cartridge holder in the event an operator wants to rotate the water filter cartridge with respect to the filterwell cartridge holder.  
  	Per claim 15, while it is known in the art to provide a method of securing a dispensing cartridge in a hot tub filterwell (see, for example, US 7,147,770 to King), in the examiner’s opinion, the prior art fails to teach or render obvious the method further comprising; yieldably attaching a one end of a filterwell cartridge holder housing to a the hot tub filterwell while holding onto an opposite end of the filterwell cartridge holder housing; and yieldably attaching the dispensing cartridge to the filterwell cartridge holder housing through engaging a set of adjacent faces of the dispensing cartridge with a set of resilient extensions on the filterwell cartridge holder. 
 	Per claim 23, while it is known in the art to provide a filterwell cartridge holder mountable within a hot tub filterwell with the filterwell cartridge holder comprising:
a housing including a dispensing cartridge compartment located thereon and at least one water port to allow passage of water through the housing (see, for example, US 7,147,770 to King), in the examiner’s opinion, the prior art fails to teach or render obvious the holder further comprising; 
a feed pipe connector on an end of said housing where the feed pipe connector can be brought into or out of engagement with a feed pipe located in the hot tub filterwell through displacement of the feed pipe connector with respect to a filterwell feed pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/31/21